Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/EP2019/055178, filed 3/1/2019, claiming priority to U.S. Provisional Application Ser. No. 62/636,983.
Election/Restrictions
Claims 1-11,14,17, and 19-21 are pending in the application. Applicant's election without traverse of 1-11, 17, 19, and 20 in the reply filed on 1/17/2022 is acknowledged. Accordingly, claims 14 and 21 are withdrawn, as drawn to non-elected inventions.
It is noted that Applicants’ response contains the error of substituting “30” for claim 20.
Applicants’ election of species is also acknowledged. This species is found allowable over prior art. Therefore, the search was expanded to other species within the claimed genus. Anticipating art was found, as discussed below.

Claim Rejections – Improper Markush Grouping
Claims 1-11, 17, 19, and 20 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because they comprise numerous patentably distinct core structures, such as: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As indicated above, the elected species was found to be free of prior art. The search was expanded to other species. As represented by the expanded elected species, claims 1-11, 17, 19, and 20 are rejected under 35 U.S.C. §102(a)(1) as anticipated by Nguyen, D. et al., Bioorg. Med. Chem. Lett. 2008, vol 18, pp. 755-758, which discloses compounds as shown below
    PNG
    media_image7.png
    292
    285
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    286
    281
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    292
    281
    media_image9.png
    Greyscale


These compounds correspond to formula 1 with X1,2 = O, Z3 = N, Z1,2 = CH2, Y1,2,3 = CH, Y4 = N, n = zero, and R2 = substituted N-methyl pyridone, 

Allowable Subject Matter
The elected species is free of prior art. The genus with R2 = phenyl and with none of Y1-4 = N is free of prior art.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622